DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because legal phraseology (e.g. comprising) should be avoided.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-31, 38, 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 23-25,the Examiner is unclear whether the limitation follow the phrase “if” is/are part of the claim.
	Claims 26-31, 38 are rejected for being dependent to the rejected claim 23.
For the purpose of examination, the Examiner assumes Applicant wanted to recite “determine the 
Claim 46 recites the limitation "the action" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes claim 46 intended to depend upon claim 45.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23, 24, 29, 31, 33, 39, 41-43, 47, 49, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Godfrey et al. (US 2018/0052133 A1).
	Regarding claim 23, Godfrey et al. discloses an apparatus for monitoring a fluid under test, the apparatus comprising: a processing apparatus (100) comprising a processor (102) and a memory (Par. [037]) configured to store data indicative of at least one reference fluid (Par. [037]), wherein the stored data for the, or each, reference fluid comprises data indicative of a capacitance quantity (Par. [038]) and a conductivity quantity over a range of temperatures, the processing apparatus (100) configured to: receive a sense signal from a capacitive fluid sensor (107); receive an alternating drive/reference signal (104); determine a measured value indicative of a conductivity quantity of the fluid under test based on the sense signal and the drive/reference signal (104); determine a measured value indicative of a capacitance quantity (Par. [038]) of the fluid sensor (107) based on the sense signal and the drive/reference signal (104); determine a measured temperature of the fluid under test (By element 110); determine 
Regarding claim 33, Godfrey et al. discloses an apparatus for monitoring a fluid under test, the apparatus comprising: a processing apparatus (100) comprising a processor (102) and a memory, the processing apparatus (100) configured to: (i) receive a sense signal from a capacitive fluid sensor (107); (ii) receive an alternating drive/reference signal (104); (iii) determine a measured value indicative of a conductivity quantity of the reference fluid based on the sense signal and the drive/reference signal; (iv) determine a measured value indicative of a capacitance quantity of the fluid sensor based on the sense signal and the drive signal (Pars. [036]-[039]); repeat (i)-(iv) over a range of temperatures; store data (Par. [066]) indicative of a relationship between the measured values indicative of the capacitance quantity and the measured values indicative of conductivity quantity for the reference fluid over a range of temperatures (Pars. [036]-[039]).  
Regarding claim 39, Godfrey et al. discloses an apparatus for measuring at least one property of a fluid under test, the apparatus comprising: a processing apparatus (100) comprising a processor (202) and a memory configured to store data indicative of a relationship between an expected value indicative of a capacitance quantity and an expected value indicative of a conductivity quantity (Pars. [036]-[039], [066]) for a reference fluid over a range of temperatures, the processing apparatus (100) configured to: receive a sense signal from a capacitive fluid sensor (107); receive an alternating drive/reference signal (104); determine a measured value indicative of a conductivity quantity of the fluid based on the sense signal and the drive/reference signal Par. [022]); determine a measured value indicative of a capacitance quantity of the fluid sensor (Par. [023]) based on the sense signal and the drive/reference signal; and determine an expected value indicative of the capacitance (Par. [023[) or conductivity quantity of the fluid under test by using the measured value indicative of the conductivity or capacitance quantity, respectively (Note: The “or” reads on alternative exclusive embodiments), and the stored data (Pars. [036]-[039]); and determine a difference between the expected and measured values indicative of the capacitance or conductivity quantity respectively.
Regarding claim 49, Godfrey et al. discloses an apparatus for measuring at least one property of a reference fluid, the apparatus comprising: a processing apparatus (100) comprising a processor (102) and a memory, the processing apparatus configured to: (i) receive a sense signal from a capacitive fluid sensor (107); (ii) receive an alternating drive/reference signal (104); (iii) determine a measured value indicative of a conductivity quantity of the fluid under test based on the sense signal and the drive/reference signal (Pars. [036]-[039]); (iv) determine a measured value indicative of a capacitance quantity of the fluid sensor (Par. [023]) based on the sense signal and the drive/reference signal; repeat (i)-(iv) over a range of temperatures (Par. [038]-[042]); store data indicative of a relationship between the measured value indicative of the capacitance quantity and the measured value indicative of the conductivity quantity for the reference fluid over a range of temperatures (Par. [066]).
	Regarding claim 24, Godfrey et al. discloses the processing apparatus (100) is configured to, for the reference fluid, or for each of the plurality of reference fluids: determine an expected value of the conductivity quantity (Pars. [036]-[039]) for the reference fluid at the measured temperature from the stored data (Pars. [037], [066]); determine an expected value of the capacitance quantity for the reference fluid at the measured temperature from the stored data (Par. [042]); determine if the fluid under test is similar to the reference fluid, or one of the plurality of reference fluids (Note: The “or” reads on alternative exclusive embodiments), based on: (i) the measured value indicative of the conductivity quantity (Pars. [036]-[039]) and the measured value of the capacitance quantity; (ii) the expected value indicative of the conductivity quantity and the expected value indicative of the capacitance quantity for the reference fluid at the measured temperature (Par. [042]-[043]).  
	Regarding claims 29, 41-43, Godfrey et al. discloses the data indicative of a relationship between the expected value indicative of the capacitance quantity and the expected value indicative of the conductivity quantity for a reference fluid over a range of temperatures (Pars. [023], [036]-039], comprises a set of data values relating the expected value indicative of the capacitance quantity to the expected value indicative of the conductivity quantity at different temperatures (Par. [023]) and the processing apparatus (100) is configured to determine an expected value indicative of the capacitance quantity of the fluid under test by performing a look up operation in (Par. [037]), or by interpolating between, the set of data values using the actual value indicative of the conductivity quantity (Note:  The “or” reads on alternative exclusive embodiments).  
	Regarding claims 31, 47, Godfrey et al. discloses capacitive fluid sensor having first electrode (108) and second electrode (109) with sensing region between the electrodes (108, 109).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 30, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey et al. (US 2018/0052133 A1) in view of Mohajer et al. (US 2005/0264302 A1).
Regarding claims 30, 44, Godfrey et al. discloses every subject matter recited in the claim but does not explicitly disclose  the processing apparatus is configured to determine a complex impedance of the fluid sensor based on the sense signal and the drive/reference signal, the complex impedance comprising a real (in-phase) component indicative of the conductivity quantity of the fluid under test and an imaginary (quadrature) component indicative of the capacitance quantity of the fluid under test.  
Matsiev et al. discloses system and method for determining the composition of a fluid mixture and further discloses the processing apparatus is configured to determine a complex impedance of the fluid sensor based on the sense signal and the drive/reference signal (Par. [022]), the complex impedance comprising a real (in-phase) component indicative of the conductivity quantity of the fluid under test and an imaginary (quadrature) component (The limitation is true for any prior art of complex impedance including Matsiev et al.) indicative of the capacitance quantity of the fluid under test.
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the processing apparatus is configured to determine a complex impedance of the fluid sensor based on the sense signal and the drive/reference signal, as taught by Matsiev et al., into the system of Godfrey et al. because such complex impedance is a matter of design choice to calculate the impedance and involves only routine experimental.
Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey et al. (US 2018/0052133 A1) in view of Nardo et al. (US 2009/0048786 A1).
Regarding claim 38, Godfrey et al. does not discloses a plurality of beverages with differing alcohol content; a plurality of beverages having different ingredients or compositions.  
Nardo et al. discloses method for alcohol content determination and further discloses differing alcohol content (Par. [078]); a plurality of beverages having different ingredients (Par. [003] sugar, acids) or compositions.
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate differing alcohol content; a plurality of beverages having different ingredients or compositions, as taught by Nardo et al. into the system of Godfrey et al. because such a reference is typical and involves only routine experimental.
Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey et al. (US 2018/0052133 A1) in view of Bosetto et al. (6,691,040 B2).
Regarding claim 40,  Godfrey et al. does not discloses a mathematical function which approximates the expected value indicative of the capacitance quantity as a function of the conductivity quantity and wherein the processing apparatus is configured to determine an expected value of the capacitance quantity of the fluid under test by using the actual value indicative of the conductivity quantity in the mathematical function.  
Bosetto et al. discloses method for determining a  parameter indicative of the progress of an extracorporeal blood treatment and further discloses mathematical model expressing capacitive and conductivity (Col 7 lines 1-30).
 It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate mathematical, as taught by Nardo et al. into the system of Godfrey et al. because such a reference is typical and involves only routine experimental.
Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey et al. (US 2018/0052133 A1) in view of Grassi (US 2019/0041880 A1).
Regarding claim 45,  Godfrey et al. does not discloses apparatus is configured to compare the difference with a threshold difference value and to perform an action when the difference exceeds the threshold difference value.  
Grassi discloses industrial process control transmitter for determining solution concentration and further discloses apparatus is configured to compare the difference with a threshold difference value (Grassi’s par. [022]) and to perform an action when the difference exceeds the threshold difference value.  
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate apparatus is configured to compare the difference with a threshold difference value and to perform an action when the difference exceeds the threshold difference value, as taught by Grassi into the system of Godfrey et al. because such a comparison is typical and involves only routine experimental.
Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey et al. (US 2018/0052133 A1) in view of Grassi (US 2019/0041880 A1) and further in view of Rustad et al. (US 2016/0115395 A1).
Regarding claim 46,  Godfrey et al. and Grassi does not discloses sending a notification or alarm.
Rustad et al. discloses additive management system and further discloses sending a notification when comparison exceeds the threshold value (Rustad et al.’s par. [032]). 
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate apparatus is configured to compare the difference with a threshold difference value and to perform an action when the difference exceeds the threshold difference value and send a notification, as taught by Grassi and Rustad et al. into the system of Godfrey et al. because such a comparison and sending notification is typical and involves only routine experimental.
Allowable Subject Matter
Claims 25-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        

December 1, 2022